Filed electronically with the Securities and Exchange Commission on August 28, 2014 File No. 002-14400 File No. 811-00642 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 | X | Pre-Effective Amendment No. || Post-Effective Amendment No. 145 | X | and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 | X | Amendment No. 125 Deutsche International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(617) 295-1000 John Millette Vice President and Secretary One Beacon Street Boston, MA 02108 (Name and Address of Agent for Service) Copy to: Thomas Hiller, Esq. Ropes & Gray LLP Prudential Tower, 800 Boylston Street Boston, MA 02199-3600 It is proposed that this filing will become effective (check appropriate box): | | Immediately upon filing pursuant to paragraph (b) | X | On September 15, 2014 pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(3) of Rule 485 If appropriate, check the following box: | X | This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment relates solely to the following series and classes of shares of the Registrant: · Deutsche Emerging Markets Frontier Fund (formerly DWS Emerging Markets Frontier Fund) – Class A, Class C, Institutional Class and Class S This Post-Effective Amendment No. 145 to the Registration Statement on Form N-1A for Deutsche International Fund, Inc. (formerly DWS International Fund, Inc.) (the “Corporation”) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933, as amended (the "1933 Act"), solely for the purpose of delaying until September 15, 2014 the effectiveness of Post-Effective Amendment No.143 to the Corporation’s Registration Statement, which Amendment was filed with the Securities and Exchange Commission on June 16, 2014 (Accession No. 0000088053-14-000819) pursuant to paragraph (a)(2) of Rule 485 under the 1933 Act and currently has an effective date of September 2, 2014. PART A - PROSPECTUS The Prospectus for Deutsche Emerging Markets Frontier Fund, a series of the Corporation, is incorporated by reference to Part A of Post-Effective Amendment No. 143 to the Corporation’s Registration Statement filed on June 16, 2014 (Accession No. 0000088053-14-000819). PART B - STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information for Deutsche Emerging Markets Frontier Fund, a series of the Corporation, is incorporated by reference to Part B of Post-Effective Amendment No. 143 to the Corporation’s Registration Statement filed on June 16, 2014 (Accession No. 0000088053-14-000819). PART C The Part C for Deutsche Emerging Markets Frontier Fund, a series of the Corporation, is incorporated by reference to PartC of Post-Effective Amendment No. 143 to the Corporation’s Registration Statement filed on June 16, 2014 (Accession No. 0000088053-14-000819). This Post-Effective Amendment is not intended to update or amend any other Prospectuses or Statements of Additional Information of the Registrant’s other series or classes. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 26th day of August 2014. DEUTSCHE INTERNATIONAL FUND, INC. By:/s/Brian E. Binder Brian E. Binder* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder* President August 26, 2014 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer August 26, 2014 /s/John W. Ballantine John W. Ballantine* Director August 26, 2014 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Director August 26, 2014 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Director August 26, 2014 /s/Keith R. Fox Keith R. Fox* Director August 26, 2014 /s/Paul K. Freeman Paul K. Freeman* Director August 26, 2014 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Chairperson and Director August 26, 2014 /s/Richard J. Herring Richard J. Herring* Director August 26, 2014 /s/William McClayton William McClayton* Vice Chairperson and Director August 26, 2014 /s/Rebecca W. Rimel Rebecca W. Rimel* Director August 26, 2014 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Director August 26, 2014 SIGNATURE TITLE DATE /s/Jean Gleason Stromberg Jean Gleason Stromberg* Director August 26, 2014 /s/Robert H. Wadsworth Robert H. Wadsworth* Director August 26, 2014 *By:/s/Caroline Pearson Caroline Pearson ** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 144, as filed on August 22, 2014 to the Registration Statement.
